Name: Commission Regulation (EEC) No 2329/92 of 31 July 1992 amending for the fourteenth time Regulation (EEC) No 646/86 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: agricultural activity;  beverages and sugar
 Date Published: nan

 8 . 8 . 92 Official Journal of the European Communities No L 223/17 COMMISSION REGULATION (EEC) No 2329/92 of 31 July 1992 amending for the fourteenth time Regulation (EEC) No 646/86 fixing the export refunds on wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 56 (4) thereof, Whereas Commission Regulation (EEC) No 646/86 (3), as last amended by Regulation (EEC) No 2375/91 (4), fixes the export refunds on wine ; Whereas, pursuant to Article 70 of the Act of Accession, the guide prices for Spanish table wine are to be fixed from the 1992/93 wine year at the same level as the common prices and whereas, as a consequence, refunds in Spain should no longer be different from those applicable in the rest of the Community ; Whereas export refunds are granted on wine as referred to in Article 36 of Regulation (EEC) No 822/87 in excess of the quantities normally producer as determined pursuant to that Article ; whereas the granting of a refund gives such wine an advantage over table wine in competition on the world market ; whereas, in order to safeguard outlets for table wine, wirie as referred to in Article 36 of Regula ­ tion (EEC) No 822/87 should not qualify for export refunds ; Whereas, pursuant to Regulation (EEC) No 646/86, refunds for the former Yugoslavia are not to be granted after 31 August 1992 ; whereas prospects shall exist for the disposal of table wine on certain markets in the former Yugoslavia ; whereas the possibility of granting refunds for those markets after that date should be main ­ tained ; Whereas the measures laid down in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 646/86 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 27 . (3) OJ No L 60, 1 . 3 . 1986, p. 46. (4) OJ No L 217, 6 . 8 . 1991 , p. 15 . No L 223/18 Official Journal of the European Communities 8 . 8 . 92 ANNEX Product code For export to (') Refund ECU/% vol/hl (2) 2009 60 11 100 2009 60 19 100 2009 60 51 100 2009 60 71 100 01 ; 02 ; 09 01 ; 02 ; 09 01 ; 02 ; 09 01 ; 02 ; 09 1,30 1,30 1,30 1,30 ECU/hl 2204 21 25 110 02 ; 09 5,50 \ ECU/% vol/hl (2) 2004 21 25 190 02 03 ; 09 1,80 1,65 ECU/hl 2204 21 25 910 02 ; 09 5,50 l ECU/% vol/hl (3) 2004 21 29 190 02 03 ; 09 1,80 1,65 ECU/% vol/hl 2204 21 35 110 02 ; 09 5,50 ECU/% vol/hl (3) 2004 21 35 190 2004 21 39 190 02 03 ; 09 02 03 ; 09 1,80 1,65 1,80 1,65 ECU/hl 2204 21 49 910 2204 21 59 910 2204 29 25 110 02 ; 09 02 ; 09 02 ; 09 17,25 17,25 5,50 ECU/% vol/hl (3) 2204 29 25 190 02 03 ; 09 1,80 1,65 ECU/hl 2204 29 25 910 02 ; 09 5,50 ECU/% vol/hl (3) 2004 29 29 190 02 03 ; 09 1,80 1,65 8 . 8 . 92 Official Journal of the European Communities No L 223/19 Product code For export to (') Refund ECU/hl 2204 29 35 910 02 ; 09 5,50 ECU/% vol/hl (3) 2204 29 35 190 2204 29 39 190 02 03 ; 09 02 03 ; 09 1,80 1,65 1,80 1,65 ECU/hl 2204 29 49 910 2204 29 59 910 02 ; 09 02 ; 09 17,25 17,25 ECU/% vol/hl (3) 2204 30 91 100 (2) 2204 30 99 100 (2) 01 ; 02 ; 09 01 ; 02 ; 09 1,30 1,30 (') The destionation ara as follows : 01 Venezuela ; 02 All countries of the African continent with the exception of those explicity excluded under 09 ; 03 Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republic of Macedonia ; 09 All other destinations with the exception of the following third countries :  all countries of the American continent within the meaning of Commission Regulation (EEC) No 634/89 (OJ No L 70, 14. 3. 1989, p. 17),  South Africa,  Algeria,  Australia,  Austria,  Cyprus,  Israel,  Morocco,  Switzerland,  Tunisia,  Turkey, and  Yugoslav Republic of Serbia and Montenegro. (2) Potential alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. (3) Total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. NB : The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended by Regulation (EEC) No 3795/91 (OJ No L 358 , 30. 12. 1991 , p. 1 .).